Citation Nr: 0006417	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  92-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.  

2.  Entitlement to service connection for a skin disorder for 
the purpose of accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1990, the RO 
denied the claims of entitlement to service connection for 
PTSD and for a skin disorder.  The veteran perfected appeals 
with both of these decisions.  In July 1991, the veteran died 
during the pendency of the appeal.  In September 1991, the 
appellant indicated that she wished to continue the claims 
for purposes of accrued benefits.  

In October 1991, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant perfected an appeal with this denial.  

The issues of entitlement to service connection for PTSD and 
for a skin disorder for the purposes of accrued benefits was 
originally before the Board in October 1991 at which time it 
was remanded to the RO to obtain outstanding treatment 
records.  The development as requested has been accomplished 
and the issues are back before the Board for further 
appellate review.  

On a statement from the veteran's representative dated in 
July 1998, the issue of entitlement to compensation benefits 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) was 
raised.  This issue has been neither procedurally prepared 
nor certified for appellate review and is referred to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has claimed entitlement to service connection 
for PTSD and for a skin disorder for the purposes of accrued 
benefits.  Review of the claims file reveals the appellant 
testified before the undersigned Member of the Board in 
October 1999 that her husband had been in receipt of Social 
Security disability benefits for approximately one and one 
half years prior to his death in July 1991.  She testified 
that the Social Security award was based on the veteran's 
mental disorder.  The RO has not attempted to secure these 
records.  Because these records are putatively relevant to 
the inquiry under consideration, and they are in the 
possession of a government agency, they must be obtained upon 
remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992); see Lind v. Principi, 3 Vet. App. 493,494 (1992).


At the time of the Board hearing which was conducted in 
October 1999, the appellant reported the veteran had received 
treatment from a crisis center located in Batesville.  The 
appellant reported she would obtain these treatment records 
but they have not been associated with the claims files.  As 
the issues on appeal are remanded for other development, the 
Board finds the RO should attempt to obtain these records as 
well.  

The Board further notes, that on a statement which was 
received in May 1995, the appellant's representative reported 
he was enclosing an affidavit from KJ, M.D. which purportedly 
links exposure to herbicides to skin disorders.  A copy of 
the affidavit has not been associated with the claims files.  
Such an affidavit, if specific to the veteran's 
symptomatology, could be dispositive of the claim of 
entitlement to service connection for a skin disorder for the 
purposes of accrued benefits.  The Board finds the 
representative should be contacted to obtain a copy of the 
physician's affidavit.  

The appellant has also claimed entitlement to service 
connection for the cause of the veteran's death.  The Board 
finds such issue inextricably intertwined with the issues on 
appeal.  The Court has held that VA must develop all issues 
which are reasonably raised from a liberal reading of the 
entire record, where these issues are inextricably 
intertwined with the issues on appeal, Myers v. Derwinski, 
1 Vet. App. 127 (1991), and that all inextricably intertwined 
matters must be adjudicated by VA prior to any determination 
by the Board on the merits of the claim.  Harris v. 
Derwinski, 1 Vet. App. , 183 (1991).

Accordingly, in light of the above and to ensure the 
appellant full due process, the case is REMANDED to the RO 
for the following action:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have may have additional records 
referable to the veteran's PTSD, skin 
disorder or cause of death.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

The attention of the RO is specifically 
directed to any outstanding treatment 
records available from the crisis center 
in Batesville, and the affidavit from KJ, 
M.D.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed, and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


